Citation Nr: 9922694	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  95-28 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected residuals of a low back injury, currently rated as 
20 percent disabling.

2.  Entitlement to service connection for cardiovascular 
disease.

3.  Entitlement to service connection for a right knee 
disability (claimed as residuals of injury).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to March 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 decision by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, inter alia, granted the veteran 
service connection and a 10 percent rating for residuals of a 
low back injury, effective from the day after his separation 
from service, and which denied his claims of service 
connection for cardiovascular disease and a right knee 
disability (claimed as residuals of injury). 

In the course of the appeal, the veteran was granted an 
increased evaluation, to 20 percent, for his service-
connected low back disability, effective from the day after 
his separation from service, in a September 1997 RO rating 
decision.  The veteran continues to pursue his appeal for a 
higher rating.

In September 1997, the veteran was issued a Supplemental 
Statement of the Case (SSOC) containing a discussion of the 
issue of a rating in excess of 10 percent for pes cavus.  He 
was informed of the need to file a substantive appeal within 
60 days from the date of issuance of the SSOC.  In a 
Statement of Accredited Representative dated in May 1999 and 
in an Informal Hearing Presentation dated that same month, 
the veteran's representative appears to be requesting 
reopening of this claim.  As this issue has not been prepared 
for appellate review, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence of a 
plausible claim for service connection for cardiovascular 
disease.

2.  A chronic right knee disability, manifest by knee joint 
arthralgia with crepitus and chondromalacia patella, was due 
to an in-service injury.


CONCLUSIONS OF LAW


1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for cardiovascular disease.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  A chronic right knee disability, manifest by knee joint 
arthralgia with crepitus and chondromalacia patella, was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that on enlistment 
examination in January 1976, the veteran's cardiovascular 
system and lower extremities were normal.  Chest X-rays were 
also normal.  His blood pressure was 110/70 
(systolic/diastolic in millimeters of mercury (mm/Hg)).  On 
his medical history report, he denied having heart problems, 
problems with his blood pressure, or knee problems. 

The report of a May 1978 service medical examination shows 
that the veteran's cardiovascular system and lower 
extremities were normal, and that his blood pressure was 
120/80.  Chest X-rays revealed clinically normal findings.


The report of an April 1979 service medical examination shows 
that the veteran's cardiovascular system and lower 
extremities were normal and that his blood pressure was 
112/70.  Chest X-rays revealed clinically normal findings.

The report of a March 1980 service medical examination shows 
that the veteran's cardiovascular system and lower 
extremities were normal and that his blood pressure was 
120/70.  

An August 1980 treatment report shows that the veteran 
accidentally fell out of a tree and sustained injuries to his 
left rib cage and right knee.  Examination revealed 
tenderness along the medial aspect of his right knee.  The 
diagnosis was contusion.

The report of a March 1981 service medical examination shows 
that the veteran's cardiovascular system and lower 
extremities were normal and that his blood pressure was 
106/68.

The report of a March 1983 service medical examination shows 
that the veteran's cardiovascular system and lower 
extremities were normal and that his blood pressure was 
120/84.

The report of an April 1985 service medical examination shows 
that the veteran's cardiovascular system and lower 
extremities were normal and that his blood pressure was 
122/78.

The report of December 1985 service medical examination shows 
that the veteran's cardiovascular system and lower 
extremities were normal and that his blood pressure was 
122/78.  Chest X-rays were negative for abnormalities.  On an 
accompanying medical history report, he denied having any 
knee or cardiovascular problems.

A March 1986 electrocardiograph (EKG) report shows that the 
veteran's blood pressure at the time was 120/70, and the EKG 
study was within normal limits.

The report of an April 1988 service medical examination shows 
that the veteran's cardiovascular system and lower 
extremities were normal and that his blood pressure was 
118/70.

The report of a March 1990 service medical examination shows 
that the veteran's cardiovascular system and lower 
extremities were normal and that his blood pressure was 
118/78.  An accompanying Coronary Artery Risk Evaluation 
Intervention Statement shows that the examining physician 
considered the veteran to be at risk of developing coronary 
heart disease and also that the veteran agreed to participate 
in a dietary and cholesterol control program.

A March 1991 EKG report shows that the veteran's blood 
pressure at the time was 100/80.  There was a normal sinus 
rhythm and some nonspecific intraventricular conduction 
delay.  The study was interpreted as borderline.  On the 
examination report, it was noted that the veteran reported 
that a friend ran an echocardiogram and aortic regurgitation 
was found.

The report of a March 1992 service medical examination shows 
that the veteran's cardiovascular system and lower 
extremities were normal and that his blood pressure was 
112/76.  An accompanying EKG study shows normal findings.

The report of a September 1992 service medical examination 
shows that the veteran's cardiovascular system and lower 
extremities were normal and that his blood pressure was 
110/72.  On his accompanying medical history report, he 
denied having any cardiovascular or knee problems. 

In June 1994, the veteran filed a claim for service 
connection for disabilities, including a heart disability and 
a right knee disability.

The report of a July 1994 VA examination of the veteran's 
cardiovascular system shows that he was asymptomatic though, 
according to his wife, who identified herself as an 
echocardiogram technician, he had a history of an abnormal 
bicuspid valve in 1991.  However, the examiner concluded that 
the veteran was negative for cardiac size and sounds except 
that the second sound in the fourth interspace 1-inch to the 
left of the sternal border was more prominent than usual.  
The examiner noted, however, that there was no evidence of 
peripheral vascular disease.  The veteran's veins were normal 
and non-varicosed, and his blood pressure at the time of the 
examination was 114/74.  X-ray films of his chest were 
normal.  An EKG report revealed sinus bradycardia and a 
borderline EKG study.  The diagnosis was history of 
asymptomatic heart valve problem found on echocardiogram with 
borderline abnormal EKG, negative chest X-ray, and elevated 
cholesterol.

The report of a July 1994 VA evaluation of the veteran's 
right knee shows that he reported having a history of injury 
of his right knee in 1981 and thereafter experiencing 
occasional pain during cold weather.  He stated that the 
right knee symptoms required no specific studies or 
treatment.  Examination of the right knee revealed moderate 
crepitus on passive flexion but no limitation of motion, no 
abnormal mobility, no swelling, no deformity, and no apparent 
dysfunction.  X-rays of his right knee revealed no 
significant pathology.  The diagnosis was residuals of right 
knee injury without X-ray evidence of disease.  

In September 1994, the veteran was referred by a service 
department physician for evaluation of complaints of 
shortness of breath, transient chest pain and intermittent 
heart murmur.

The report of an ECG study performed in October 1994 at a 
U.S. Air Force hospital shows an impression of bicuspid 
aortic valve with mild to moderate aortic regurgitation, 
dilated aortic root, and low normal left ventricular ejection 
fraction.  The findings of a concurrent cardiopulmonary 
stress test produced an impression of spirometry examination 
within normal limits with no clear diagnosis of exertional 
obstructive lung dysfunction, a fairly normal standard Bruce 
Protocol (the name of the type of test employed) with no 
diagnostic changes and no complaints of chest pain but 
complaints of fatigue at the end of the test.  There was no 
significant change in normal spirometry, with good O2 
saturation throughout, no arrhythmias, no conduction 
disturbances, and no abnormal changes in blood pressure 
observed.

In a March 1995 statement, the veteran contended that he 
served 18 years of military service in a high-stress job with 
irregular work schedules which aggravated his congenital 
heart condition (identified as a bicuspid aortic valve 
compounded with an enlarged aortic root).  He reported having 
shortness of breath with chest pain on exertion.  He alleged 
that the Air Force medical officers who treated him during 
active service had failed to diagnose his heart condition and 
failed to note that he had leaking heart valves and a heart 
murmur.

The relevant findings of the report of a July 1995 VA medical 
examination and Persian Gulf Registry examination shows that 
the veteran reported a history of injuring his knee after 
having fallen 15 feet off of a balcony in 1981, and 
thereafter having continuous knee problems.  He reported 
having occasional popping of his knees with flexion and 
extension.  X-ray examination of both knees revealed no 
significant pathological findings.  Physical examination 
revealed full range of motion with some crepitus, 
bilaterally.  The diagnosis was knee joint arthralgia and 
residuals of injury to the knees due to a fall with crepitus 
and chondromalacia patella of the right knee.

The July 1995 VA medical and Persian Gulf Registry 
examination shows that the veteran's chest was normal on X-
ray examination.  Examination of his heart revealed no 
audible murmurs and 3 readings showed his blood pressure to 
be 90/65, 88/62, and 94/60.  No varicosities were observed.  
EKG study produced a diagnosis of bicuspid aortic valve with 
mild to moderate regurgitation in both the aortic and mitral 
valves.

The report of a February 1997 VA examination shows that the 
veteran complained of having (among other complaints) chest 
pain, constant fatigue, and knee pain.  During physical 
examination, the veteran's blood pressure was 110/68. 


II.  Analyses

(a.)  Entitlement to service connection for 
cardiovascular disease. 

Pursuant to 38 U.S.C.A. § 5107(a), the appellant has the 
burden of submitting evidence sufficient to justify a belief 
that his claim of entitlement to service connection is well 
grounded.  See Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  
A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in-service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In this regard, the threshold question to be answered is 
whether the veteran's claim of entitlement to service 
connection for cardiovascular disease is well grounded.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 1999); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  A well-grounded claim is 
defined as a "plausible claim, one which is meritorious on 
its own or capable of substantiation."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Section 5107 provides that the 
claimant's submission of a well-grounded claim gives rise to 
VA's duty to assist and to adjudicate the claim.  See Epps v. 
Gober, No. 97-7014 (Fed. Cir. Oct. 7, 1997).

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service or to an already service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Evidence submitted in support of 
the claim is presumed to be true for purposes of determining 
whether the claim is well grounded.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  However, lay assertions of medical 
diagnosis or causation do not constitute competent evidence 
sufficient to render a claim well grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).

In the present case, the veteran essentially maintains that he 
should be granted service connection for cardiovascular 
disease, claimed as aggravation of a congenital heart valve 
defect.  For example, see statement dated March 8, 1995 in 
which he stated that interference of his circadian rhythm in 
service aggravated his congenital heart disability.  Also, in 
the veteran's substantive appeal dated in July 1995, he 
suggested that his erratic schedule in service and the stress 
he was subjected to aggravated the heart condition.  However, 
apart from his own unsubstantiated contentions, he has 
proffered no competent medical evidence to substantiate his 
assertion that his current diagnosis of bicuspid aortic valve 
with mild to moderate regurgitation in both the aortic and 
mitral valves was aggravated by service.  For a service 
connection claim to be deemed plausible, there must be 
competent medical evidence of both a current disability and 
competent medical evidence of a causal relationship between 
that current disability and service.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

The Board finds that evidence sufficient to make the veteran's 
claim of service connection for cardiovascular disease well 
grounded has not been submitted.  Specifically, there is no 
indication in the record that he has the medical expertise 
necessary to proffer the conclusion that his bicuspid aortic 
valve with mild to moderate regurgitation in both the aortic 
and mitral valves was aggravated by his active service.  
Although he has described the circumstances in which he 
believes the aggravation arose, he has proffered no medical 
evidence by competent authority to corroborate his assertions.  

The veteran's allegations of aggravation by service of his 
diagnosis of bicuspid aortic valve with mild to moderate 
regurgitation in both the aortic and mitral valves, without 
corroborative medical evidence, are of little probative 
value.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  
None of the evidence submitted shows that his heart valve 
condition was aggravated by service.  Absent presentation of 
competent evidence establishing aggravation, the veteran's 
claim may not be considered well grounded.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  VA therefore has no duty to 
assist him in developing his claim in this regard under 
38 C.F.R. § 3.159 (1998).

(b.)  Entitlement to service connection for a right knee 
disability, claimed as a residual of injury.

As previously discussed, a claim for service connection 
requires three elements to be well grounded.  There must be 
competent evidence of a current disability (in this case, a 
diagnosis in July 1995 of knee joint arthralgia and residuals 
of injury to the knees due to a fall, with crepitus and 
chondromalacia patella of the right knee); incurrence or 
aggravation of a disease or injury in service (established by 
a medical report showing treatment for a right knee contusion 
in August 1980); and a nexus between the in-service injury or 
disease and the current disability (established by the July 
1995 diagnosis which associated the veteran's reported 
history of knee injuries sustained by a fall during active 
duty to his current right knee condition).  In view of the 
foregoing, the veteran's claim is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a) and the holding of the 
United States Court of Appeals for Veterans Claims in Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), in that it is not 
inherently implausible.  Review of the claims file shows that 
relevant evidence has been properly developed, and no further 
assistance is required to comply with VA's duty to assist.  
Id.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (1998).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(1998)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of joint pain in service will 
permit service connection for a chronic knee disorder, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

In the present case, the service medical records show that 
the veteran's lower extremities were normal on enlistment 
examination in 1976, and that he denied having any history of 
knee problems on entry into active duty.  The records show 
treatment for a contusion injury of his right knee in August 
1980.  Thereafter, the service medical records show no 
further treatment of his right knee for the remainder of his 
active service.  The discharge examination, if done, is not 
included in the claims folder.  Several months after 
discharge, the veteran filed a claim for service connection 
for a right knee disability, alleging that the knee was 
painful and that it swelled.  

The report of a July 1995 VA medical and Persian Gulf 
Registry examination shows diagnoses of knee joint arthralgia 
and residuals of injury to the knees due to a fall, with 
crepitus and chondromalacia patella of the right knee.  The 
physician who conducted the examination associated the right 
knee diagnoses with the veteran's reported history of injury 
to his knee after having fallen 15 feet off of a balcony in 
1981, and thereafter having continuous knee problems.  
Notwithstanding the absence of objective evidence of 
chronicity of right knee symptoms, however, the proximity in 
time from when the veteran was discharged from service in 
March 1994, and when he first filed his claim in June 1994, 
when considered with the conclusions of the VA examiner which 
attributed the veteran's present diagnoses of a right knee 
pathology to the right knee injury in service, tend to give 
the color of credibility to the veteran's present assertions 
of onset of his chronic right knee disability during active 
duty due to an injury.  The evidence shows that it is at 
least as likely as not that the current right knee diagnoses 
are attributable to an injury incurred in active service such 
that a position of relative equipoise exists in the relative 
weight of the evidence both in favor of and against the 
veteran's claim.  In such situations where the merits of the 
case are in a balance, the law, the regulations, and the 
caselaw, as respectively contained 38 U.S.C.A. § 5107(b) 
(West 1991), and Gilbert v. Derwinski, 1 Vet. App. 49 (1990), 
place the benefit of the doubt in favor of the veteran's 
claim.  Thus, he will be granted service connection for 
residuals of a right knee injury, manifest by knee joint 
arthralgia with crepitus and chondromalacia patella.


ORDER

The veteran's claim of service connection for cardiovascular 
disease is not well grounded; the appeal of this issue is 
therefore denied.

Service connection for a right knee disability, shown as 
residuals of a right knee injury manifest by knee joint 
arthralgia with crepitus and chondromalacia patella, is 
granted.


REMAND

The veteran's claim of entitlement to an increased evaluation 
in excess of 20 percent for his service-connected residuals 
of a low back injury is well grounded.  A claim for an 
increased evaluation is well grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In this case, the veteran has asserted that 
his service connected low back disability is worse than 
currently evaluated, and he has thus stated a well-grounded 
claim.  VA therefore has a duty to assist him developing the 
facts pertinent to this claim.  38 C.F.R. § 3.159 (1998); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
1995); 38 C.F.R. Part 4 (1998).  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(1998).

The Board notes that the medical evidence of record is 
inadequate for VA rating purposes under the rating criteria 
pertaining to evaluation of disabilities of the low back.  
The veteran has contended that his service-connected 
residuals of a low back injury are more severe than reflected 
by the 20 percent rating which is currently assigned.  In 
Massey v. Brown, 7 Vet. App. 204 (1994), the United States 
Court of Appeals for Veterans Claims (Court) held that when 
rating a service connected disability, the Board is required 
to apply those criteria specified in applicable rating codes.  
The Board's consideration of factors which are wholly outside 
the rating criteria provided by the regulations is error as a 
matter of law.  Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  The present medical findings of record are 
inadequate to address the relevant criteria which render the 
evidence inadequate for rating purposes such that this issue 
must be remanded for further evidentiary development.  
Specifically, the veteran's symptoms indicate that there may 
be some neuropathic involvement associated with his service-
connected low back disability which had not been adequately 
addressed by the rating examinations of record.  
Additionally, though Goldthwait's sign is a symptom 
considered in the applicable rating criteria, the 
examinations of record fail to address this symptom either 
affirmatively or negatively.  

The applicable caselaw holds that a thorough evaluation of a 
musculoskeletal or orthopedic disability for rating purposes 
requires consideration of any functional loss due to pain, 
incoordination, weakness, or fatigability.  
38 C.F.R. §§ 4.40, 4.45 (1998); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  A remand for another VA examination is also 
warranted in order to clarify the questions raised regarding 
whether there is any additional limitation or functional loss 
associated with the veteran's service-connected residuals of 
a low back injury due to exacerbation of symptoms associated 
with the aforementioned.  In this regard, the examining 
physician should make medical determinations regarding 
whether the veteran's lumbar spine exhibits pain on use, 
weakened movement, excess fatigability, incoordination, or 
any other disabling symptom.  Specifically, the examiner must 
be asked to express an opinion on whether pain, weakened 
movement, excessive fatigue or incoordination could 
significantly limit the veteran's functional ability during 
flare-ups, when his lumbar spine is used repeatedly over a 
period of time, or on prolonged sitting and standing.  These 
determinations should, if feasible, be portrayed in terms of 
the degree of additional range-of-motion loss due to pain on 
use or during flare-ups beyond that which is clinically 
demonstrated.  

Accordingly, the case is being Remanded to the RO for actions 
as follows:

l.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his low back 
symptoms since February 1997, which is 
the date of the most recent VA 
examination of record.  After securing 
the necessary releases, the RO should 
obtain these records, pursuant to 
38 C.F.R. § 3.159 (1998).

2.  The veteran should be afforded a VA 
orthopedic and neurologic examination to 
determine the nature and severity of his 
service connected residuals of a low back 
injury.  The claims folder should be made 
available to the examiners for review 
before the examination.  The examiners 
should report all symptoms associated 
with this service-connected disability.  
Such tests as the examining physicians 
deem appropriate should be performed.  
All questions posed should be answered to 
the extent possible.  If it is not 
feasible to answer any questions, this 
should be noted.  The claims folder and a 
copy of this remand must be made 
available to the examining physicians in 
conjunction with the examination so that 
they may review pertinent aspects of the 
veteran's medical history.

The orthopedic examination should 
accomplish the following:


a.  Perform complete testing of the 
range of motion of the veteran's 
lumbar spine in all relevant planes. 

b.  State as precisely as possible 
the ranges of motion of the lumbar 
spine?  

c.  Specify the standards for normal 
ranges of motion for the lumbar 
spine?  

d.  Relate any limitation of motion 
from normal in terms of the 
descriptive terms severe, moderate, 
or slight?

e.  Determine whether the veteran 
has ankylosis of the lumbar spine?  
If so, is such ankylosis favorable 
or unfavorable?  

f.  Determine whether there listing 
of the veteran's whole spine to the 
opposite side; positive Goldthwait's 
sign; marked limitation of forward 
bending in the standing position; 
loss of lateral motion with 
osteoarthritic changes; or narrowing 
or irregularity of joint space, or 
some of the above with abnormal 
mobility on forced motion?

g.  Specify whether the veteran's 
lumbar spine exhibit weakened 
movement, excess fatigability, 
incoordination, or pain on use 
attributable to the service 
connected disability (if feasible, 
each determinations should be 
expressed in terms of the degree of 
additional range of motion loss due 
to these symptoms)?

h.  Indicate whether pain 
significantly limit functional 
ability during flare-ups or when the 
lumbar spine is used repeatedly over 
a period of time, or after prolonged 
periods of standing and/or sitting 
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups).


The orthopedic examination should 
accomplish the following:

Indicate whether the veteran has 
intervertebral disc syndrome or low 
back symptoms analogous to 
intervertebral disc syndrome?  Is it 
severe, and manifest by recurring 
symptomatic attacks with 
intermittent relief?  Is it 
pronounced, and manifest by 
persistent symptoms compatible with 
sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or 
other neurological findings 
appropriate to the site of the 
diseased disc, with little 
intermittent relief?

3.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record, readjudicate the veteran's claim 
for an increased rating in excess of 20 
percent for his service-connected 
residuals of a low back injury.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto. 

4.  The RO is also respectfully advised 
that because this case is based on an 
appeal of the rating assigned by its 
August 1994 decision, which granted the 
veteran's original claim of service 
connection for residuals of a low back 
injury, effective from April 1, 1994 (the 
date entitlement to VA benefits first 
vested), consideration must be made 
regarding whether or not separate ratings 
should be assigned for separate periods 
of time for this disability, based on the 
facts found (a practice known as 
"staged" ratings).  See Fenderson v. 
West, 12 Vet. App. 119 (1999). 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed.  The purpose of this 
REMAND is to obtain additional information.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

The law requires full compliance with all orders in this 
remand.  Although the instructions in this remand should be 
carried out in a logical chronological sequence, no 
instruction in this remand may be give a lower order of 
priority in terms of the necessity of carrying out the 
instruction completely.  See Stegall v. West, 11 Vet. App. 
268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

